Name: Commission Regulation (EEC) No 3788/91 of 19 December 1991 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 91 Official Journal of the European Communities No L 356/67 COMMISSION REGULATION (EEC) No 3788/91 of 19 December 1991 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 2978/91 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of Regulation (EEC) No 288/82, Whereas, by virtue of Regulation (EEC) No 2819/79 (3), as last amended by Regulation (EEC) No 3888/90 (4), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Mediterranean countries which have signed Agreements establishing preferential arrangements with the Community, that is to say Egypt, Turkey and Malta ; Whereas this Regulation expires on 31 December 1991 ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1992. Article 2 The descriptions and codes listed in the Annex to this Regulation replace the descriptions and codes listed in Annex I to the Regulation (EEC) No 2819/79 for the categories concerned. Article 3 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 35, 9. 2. 1982, p. 1 . 0 OJ No L 284, 12. 10. 1991 , p. 1 . 0 OJ No L 320, 15. 12. 1979, p. 9 . (4) OJ No L 367, 29. 12. 1990, p. 151 No L 356/68 Official Journal of the European Communities 24. 12. 91 ANNEX ANNEX I Category CN code Description 6 Men's or boys woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls woven trousers and slacks, of wool, of cotton or of man-made fibres ; Lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 621 1 32 42 621 1 33 42 621 1 42 42 6211 43 42 21 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres ; Upper parts of tracksuits with lining, other than category of 16 or 29, of cotton or of man-made fibres ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 621 1 42 41 621 1 43 41 29 Women's or girls suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits ; Women's or girls' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres' 6204 1 1 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31